DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 5/12/2021 is entered and fully considered. In view of the amendment, a new reference is applied to teach solvents that can be used with polyacrylonitrile (claim 11 and amended claim 3). KIM et al. (US 2009/0304570) teaches using polyacrylonitrile as a pyrolytic carbon precursor with a solvent of DMF or DMSO [0027]-[0028].
Response to Arguments
	Applicant argues the prior art does not teach using polyacrylonitrile (PAN) as the pyrolytic carbon precursor. The examiner relied upon BOGART to teach that acrylonitrile and polymers can be used as pyrolytic precursors and reasoned that a polymer of acrylonitrile would have been obvious. Upon reconsideration, the rejection in view of PARK and BOGART is removed. However, the HAON reference teaches carbon precursors that specifically includes polyacrylonitrile. 
	Applicant argues that the HAON reference uses the carbon in a different way and that therefore the carbon precursor cannot be a substitution of equivalents. The examiner disagrees due to the nature of pyrolytic carbon precursors. The function of the pyrolytic precursor is to thermally degrade into carbon. Accordingly, pyrolytic carbon precursors can be substituted with each other to predictably thermally degrade into carbon. Although the pyrolytic carbon precursor can be used in different ways with 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 15, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744).
Regarding claims 1, 7-8, and 22,
	PARK teaches a method of making electrodes for an electrochemical cell abstract. The reference teaches forming a mixture of a carbon precursor and silicon [0047]. The carbon precursor can be polymer [0050] and is pyrolysed [0052]. The amount of silicon particle is less than about 90 wt% [0055]. The reference does not teach a silicon particle loading of about 90-99 wt%. However, the prior art range and claimed range overlap and are considered prima facie obvious, MPEP 2144.05.I. 
PARK teaches using a carbon precursor but does not teach the use of PAN as the precursor. However, when making a composite electrode of silicon and carbon, HAON teaches that well-known carbon precursors include sucrose, carboxymethyl cellulose and polyacrylionitrile [0095]. At the time of filing the invention it would have been prima facie obvious to use the precursor of HAON as a simple substitution of well-known carbon precursors. The substitution replaces one precursor that thermally 
The PARK reference does not teach pyrolyzing in conditions that the precursor has a char yield of 0-60%. However, as previously indicated, HAON teaches using PAN as the pyrolytic carbon precursor and the reference further teaches the pyrolysis temperature is 900-1300°C [0078] which falls within applicant’s range. Accordingly, the same precursor heated to the same temperature during pyrolysis will be the same conditions to achieve the claimed char yield. 
Regarding claim 2,
	PARK teaches silicon particles used and also teaches a range of more than 50 wt% [0055]. The prior art range overlaps the claimed range of 95-99% and is considered prima facie obvious, MPEP 2144.05.I. In addition, the examiner notes that changing concentration is generally considered prima facie obvious, MPEP 2144.05.II.
Regarding claims 4 and 6,
	As described above, HAON teaches polyacrylonitrile as a known pyrolytic carbon precursor. The reference further teaches using sucrose and carboxymethyl cellulose [0095]. The reference does not expressly teach using a combination of carbon precursors. However, each of the pyrolytic carbon precursors are well known in the art and are therefore art recognized equivalents that can be used together, MPEP 2144.06.I.
Regarding claims 3, 9 and 10,
	PARK teaches the mixture can use NMP as a solvent [0050]. NMP is aprotic.
Regarding claims 15 and 16,
[0051]. Before pyrolysis the layer formed by the mixture is a carbon precursor with silicon particles and is considered to be a green sheet.
Regarding claim 23,
	The film in PARK can be self-supporting [0007].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) further in view of LAFDI (US 2002/0106514).
Regarding claim 5,
PARK teaches using a carbon precursor but does not teach the use of the claimed precursors. However, when performing pyrolysis to form carbon LAFDI teaches that useful carbon precursors include polyimides [0031]. At the time of filing the invention it would have been prima facie obvious to use the precursor of LAFDI as a simple substitution of well-known carbon precursors. The reference does not expressly teach using a combination of carbon precursors (PAN of claim 1 with the specific precursors of claim 5). However, each of the pyrolytic carbon precursors are well known in the art and are therefore art recognized equivalents that can be used together to provide carbon by pyrolyzing the carbon precursor, MPEP 2144.06.I.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) further in view of KIM et al. (US 2009/0304570).
Regarding claim 11,
[0027]-[0028].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744) further in view of FEAVER et al. (US 2011/0159375).
Regarding claim 12 and 13,
	PARK teaches making an electrode with a carbon precursor but does not teach including an inorganic salt. However, FEAVER teaches that when pyrolyzing a carbon material it is known to also activate the carbon by including salts such as zinc chloride [0223]. The activation achieves higher performance at lower cost [0222]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include the inorganic salt of FEAVER in the electrode composition of PARK to activate the pyrolysed carbon.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744)  further in view of IMAJI et al. (US 2019/0221835).
Regarding claims 14 and 21,
	PARK does not teach the use of acids or oxidizing in the casting mixture of carbon precursor and silicon. However, IMAJI teaches that when making a composite electrode of carbon and silicon with improved cycling durability abstract. The formation includes providing an oxidizing liquid such as sulfuric acid or nitric acid to form silicon [0063] and forming a carbonaceous layer by firing (pyrolyzing) [0072]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the infusibilization step of IMAJI to improve cycling durability.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744)  further in view of LAINE et al. (US 2021/0028444).
Regarding claim 17,
	PARK teaches casting the electrode mixture onto a substrate that can be plastic [0051]. The reference does not expressly teach the plastic as PET or COC. However, LAINE teaches that when casting an electrode into a green sheet the substrate can be PET [0041]-[0044]. At the time of filing the invention it would have been prima facie obvious to use the casting substrate of LAINE as a simple substitution of known substrates for casting green sheets. The examiner further notes that the substrate is ultimately removed in both references.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2014/0170482) in view of HAON et al. (US 2017/0320744)  further in view of SCHWARTZ et al. (US 2019/0352542).
Regarding claim 18,
	PARK teaches casting the film onto a substrate, drying the film and removing the substrate before pyrolysis [0051]. The reference does not teach pyrolysis of the film on the substrate. However, SCHWARTZ teaches a method of making a pressure sensitive adhesive layer into a ceramic-like layer by a bake out step abstract. The ceramic-like [0040]. The inorganic materials can be metals such as silicon nanoparticles [0132]. In addition to pyrolyzing the adhesive layer (polymer and silicon layer) the reference teaches an embodiment where bake out step removes a sacrificial substrate [0172] and fig. 4.
At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the sacrificial substrate of SCHWARTZ as the substrate in PARK because it does not take an additional step to remove after pyrolysis which simplifies the process and makes it faster.
Regarding claim 19,
	SCHWARTZ defines the sacrificial material to be “substantially all removed” [0046] (almost 0%) which overlaps the claimed char yield of about 0-5% or less and is prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	SCHWARTZ teaches the sacrificial material can be polymers of styrene [0143].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AUSTIN MURATA/Primary Examiner, Art Unit 1712